internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil city state university country g scholarship program g grant program n oq p k dear we have considered your request for advance approval of your scholarship and grant-making programs under sec_4945 g and g of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a scholarship program called k and grant-making program called the purpose of k is to provide scholarships and fellowships to talented persons of good moral character who wish to improve their education and knowledge in the fields of science technology or commerce under sec_4945 the purpose of is to fund grant proposals that promote an understanding of the historic relationship between the united_states and p under sec_4945 procedures applicable to program k you will initially fund two or three full scholarships each year for international students that will attend o in n information to apply for k is publicized and can be found on your website and o’s website an eligible candidate must be in the determination of o’s admissions office academically admissible to o but lack the financial resources to attend determinations of academic admissibility and financial need will be based on information deemed pertinent to o which may include high school or college transcripts results of aptitude and achievement tests recommendations of teachers or advisors and financial information provided by the candidate and or his or her family will nominate at least fifteen finalists for each available scholarship in selecting the finalists qo will consider international candidates’ academic achievements moral character and motivation financial need limitation on educational opportunities in the finalist’s home_country writings from the candidates personal interviews and the candidates’ commitment to study in the fields of science technology or commerce trustees will select scholarship recipients from among the finalists nominated by o using the information obtained by o and applying the same criteria listed above the trustees that select the recipients and the trustees’ credentials are listed on your organization’s website in order to retain the scholarship for succeeding years the recipient must maintain at least a average you may waive the requirement if you determine that the recipient shows sufficient academic potential and you are willing to continue the scholarship if the recipient decides to pursue a major other than science technology or commerce the scholarship may continue but only with your express consent you intend to conduct certain educational activities for the scholarship recipients and failure of a recipient to participate in such activities is grounds for loss of the scholarship o will supervise the use of funds fork each scholarship will be paid to o no later than in quarterly installments o will agree in writing to use the funds to defray qualifying expenses or lo pay qualifying amounts to the recipient only if the recipient is enrolled at o and his or her standing at o is consistent with the purpose and conditions of k part ofa scholarship grant will be used as payment for teaching research or other services by the recipient as a condition for receiving the funds o will submit to you an annual report showing the grade point average and major for each scholarship recipient o will also submit to you a financial report showing the use of the funds o will agree in writing that no procedures applicable to program you have established an advisory board for consisting of prominent academics from different universities in the field of p-american history the role of the advisory board is to recommend to your trustees specific projects that further l’s purpose you will solicit grant proposals from individuals who seek to promote an understanding of the historic relationship between the united_states and p through your website and through internet postings aimed at those who focus on p-american studies all of the application requirements are listed on your organization's website proposals may include requests for funding for academic research and writing projects for literature and poetry for seminars institutes lectures translations for the production of films and television programs and other similar projects the advisory board will review and recommend to your trustees proposals that take into consideration the credentials of the individual the quality of the proposal and the degree to which the project can be expected to promote the understanding of the historic relationship between the united_states and p the trustees will review the recommendations of the advisory board and the underlying grant proposals and applying the same criteria used by the advisory board will select proposals to fund ‘the credentials of the trustees and advisory board are listed on your website each recipient of will enter into a written_agreement with you to use the grant for the purposes set forth in the agreement will require the recipient to submit reports at least annually reporting in a narrative form the progress made and report on the use of the funds if the grant recipient is associated with an educational or research institution you may forward the grant funds lo the institution for payment of the project expenses procedures applicable to provrams k and no scholarship or other grant will be awarded to your trustees or to any disqualified_person with respect to you including the trustees and individuals related to the trustees and any persons related to the substantial_contributor to you now deceased no scholarship or other grant will be aw cae for a purpose that is inconsistent with the purposes described in sec_170 b fa recipient fails to submit a required report or if through a report or otherwise you learn that any portion ofa scholarship or grant is not being used to further its purposes you will inveslivate while you are investigating you will withhold further payment of funds if the recipient has not previously diverted funds you will withhold further you will take all reasonable steps to recover any funds not used for the purposes for which k and were given payments until it has the recipient’s assurance that no further diversions will occur and will require the recipient to take extraordinary precautions to prevent future diversions if the recipient has previously diverted funds you will withhold future payments until the diverted funds are recovered or restored and until it has the recipients’ assurance that further diversions will not oceur and require the recipient to take extraordinary precautions to prevent future diversions you will maintain case histories showing recipients of scholarships and grants including recipients name address the materials used in evaluating his or her candidacy or proposal the purpose and amount of the award the manner of solicitations and the relationship if any to officers trustees or the founder of substantial contributors to you now deceased sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by similar purposes by such individual unless such grant satisfies the requirements of subsection g a private_foundation as a grant to an individual for travel study or other sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that git its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities thal the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship and grant programs will be conducted as proposed with objectivity and nondiscrimination we have determined that your procedures in awarding scholarships under program k comply with the requirements of sec_4945 of the code likewise grants given under program comply with the requirements of sec_4945 of the code therefore scholarships and grants granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which itis based scholarships will be awarded to foundation managers or members of the selection committee or or a purpose that is inconsistent with the purpose described in sec_170 of the code it is further conditioned on the premise that no grants or the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants and scholarships which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant and scholarship programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request in addition we have determined that scholarships awarded under your procedures for program k are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which vou are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service his determination is directed only to the organization that requested it sec_6110q of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
